Citation Nr: 1453176	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  11-31 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for dental/mouth injuries due to service trauma.  

3.  Entitlement to a disability rating in excess of 20 percent for service-connected residuals of L1 compression fracture with degenerative arthritis of the lumbar spine.  

4.  Entitlement to a compensable disability rating for service-connected residuals of right olecranon fracture.  

5.  Entitlement to an initial rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD).  

6.  Entitlement to a disability rating in excess of 20 percent for service-connected residuals of fracture to the right 5th metatarsal.  

7.  Entitlement to an effective date earlier than March 15, 2012, for the grant of entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Joseph Ledbetter, Attorney


ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1972 to April 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in March 2011 and February 2013 (issued in March 2013) by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

On his November 2011 substantive appeal, submitted via VA Form 9, the Veteran requested a Board hearing at the Central Office in Washington, DC.  However, in February 2012, in response to an inquiry to the Veteran's hearing request, both the Veteran and his attorney requested that the Veteran's appeal be expedited and sent to the Board immediately.  See February 2012 Reports of General Information.  Accordingly, the Veteran's hearing request is considered withdrawn.

With respect to the characterization of the claims involving the cervical spine disability and dental/mouth injury on appeal, the Board notes that these claims were previously denied in rating decisions dated January 1980 and June 2001, respectively.  As such, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen the service connection claims.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  However, VA regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the requirement that new and material evidence must first be received.  38 C.F.R. § 3.156(c) (2014).  In this case, the Veteran's service personnel records were associated with the record in September 2012 and include a copy of the Veteran's February 1972 pre-enlistment report of medical examination which was not previously of record.  In this regard, the Board notes that the service treatment records previously associated with the record only contained a copy of the February 1972 report of medical history.  As the service personnel records and the February 1972 pre-enlistment examination were in existence at the time of the January 1980 and June 2001 rating decisions, but were not of record and are relevant to the service connection claims on appeal, VA must reconsider the service connection claims de novo.  Therefore, these issues have been characterized as shown on the first page of the decision.

The Veteran's paperless claims files were also reviewed and considered in preparing this decision and remand, along with his paper claims file.

For reasons discussed below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the outset, the Board notes that, in March 2012, the Veteran filed a claim seeking entitlement to TDIU due to disabilities involving his back, neck, and foot.  In February 2013, the RO issued a rating decision in which the RO, inter alia, (1) granted service connection for PTSD and assigned a 70 percent rating, effective March 15, 2012; (2) awarded an increased, 20 percent rating for service-connected residuals of right 5th metatarsal; and (3) granted entitlement to TDIU, effective March 15, 2012.  

In March 2013, the Veteran's attorney submitted a written statement expressing disagreement with the February 2013 rating decision, specifically stating that the Veteran was appealing unemployability back to 2007 and also appealing for a higher rate for the back, leg, skeletal, foot, neck, and PTSD disabilities, which he stated have been permanent since the in-service injuries and should result in a 100 percent rating back to that time frame.  

The Board notes that the issue of entitlement to an increased rating for the service-connected lumbar spine disability is already on appeal; however, service connection has not been established for any leg or neck disabilities.  

Nevertheless, because the attorney's statement expresses disagreement with the determination made by the RO as to the disability ratings assigned to service-connected PTSD and the residual right foot disability, as well as the effective date assigned for the award of TDIU, and his statement was submitted within one year of the February 2013 rating decision, the March 2013 statement is considered a timely notice of disagreement as to those issues.  See 38 C.F.R. §§ 20.201, 20.302. 

To date, however, the RO has not issued a statement of the case (SOC) addressing the Veteran's claims of entitlement to an increased rating for service-connected PTSD and the residual right foot disability or entitlement to an earlier effective date for the award of TDIU.  As such, the Board has no jurisdiction over these issues and the claims must be remanded for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).  However, these issues will be returned to the Board after issuance of the SOC only if the Veteran files a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

With respect to the other claims on appeal, review of the record shows that the AOJ last issued a statement of the case (SOC) addressing the increased rating claims involving the lumbar spine and right elbow disabilities, as well as the service connection claims involving the cervical spine and dental/mouth injuries on appeal, in September 2011.  The September 2011 SOC considered the evidence associated with the record at that time, including VA treatment records dated from July 2010 to January 2011 and records from the Social Security Administration (SSA), which included VA treatment records dated from March 2005 to May 2008.  Since that time, a supplemental SOC (SSOC) has not been issued.  However, review of the record reveals that a substantial amount of evidence has been associated with the paper and electronic claims files, including VA treatment records dated from August 2008 to February 2012, which reflect treatment (or at a minimum a notation) for all disorders on appeal, VA spine and joints examinations conducted in June and July 2012, and statements from the Veteran's private physician dated June 2009 and September 2012.  Notably, neither the Veteran nor his attorney have waived initial AOJ consideration of this evidence.  

As such, the AOJ must readjudicate the Veteran's claims based on the entirety of the evidence of record, specifically all evidence associated with the evidentiary record since the issuance of the September 2011 SOC.  See 38 C.F.R. §§ 19.31, 20.1304(c) (2014).

While on remand, the AOJ should also obtain all VA treatment records from February 2012 to the present, as those records are not of record and are likely to include evidence relevant to this appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records for the Veteran, dated from February 2012 to the present.

2.  Provide the Veteran and his attorney with a statement of the case addressing the issue of entitlement to an increased rating for service-connected PTSD and residuals of fracture to the right 5th metatarsal, as well as entitlement to an earlier effective date for the award of TDIU, based on consideration of all evidence of record.  See 38 C.F.R. §§ 19.29, 19.30; see also Manlincon, 12 Vet. App. at 240.  Advise the Veteran that a substantive appeal has not been received concerning these issues, and of the requirements for submitting an adequate and substantive appeal, as provided in 38 C.F.R. § 20.200, 20.202, and 20.302(b).

3.  After completion of the above and any other development deemed necessary, re-adjudicate the claims on appeal based on the entirety of the evidence of record.  If the claims remain denied, provide the Veteran and his attorney an SSOC that considers all evidence received into the record since the September 2011 SOC and return all issues that have been perfected for appeal to the Board.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed and he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is to ensure compliance with due process considerations.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

